DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  claim(s) 1 limits a flow metering mechanism in fluid communication with flow paths and configured to display a volume indicator associated with the device volumes.  The prior art at the time of the invention does not teach such a flow meter.  While there is some general teaching of a flow meter (as with Prince cited in the prosecution of the parent application), no reference reasonably teaches a flow meter in communication with sampling device flow paths as well as a display function — nor does there otherwise appear to be any motivation to modify the closest reference (Cinqualbre – cited below and of record from the parent application) to incorporate anything like a flow meter absent improper hindsight.  Claim(s) 2-11 are allowable by virtue of their dependence on claim(s) 1.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
‘flow metering mechanism’ in claim(s) 1 and 7; 
‘flow controller’ in claim(s) 10 (but NOT claim(s) 12 as the language of the flow controller ‘defining’ a portion of a flow path denotes a structure); 
‘movable member’ in claim(s) 12, 18, and 20 (but NOT claim(s) 17 where the addition of a piercing member defines structure). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp .
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10251590. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim(s) substantially anticipate(s) the instant claim(s). 

Claim Objections
Claim(s) 14-17 and 19-20 is/are objected to because of the following informalities. Appropriate correction is required:  
In claim(s) 14, the term ‘rotated’ should be amended to recite ‘configured to rotate mutatis mutandis for the term ‘moved’ in claim(s) 15. 
In claim(s) 14, the terms ‘its first configuration’ and ‘its second configuration’ should be amended to recite ‘the first configuration of the flow controller’ and ‘the second configuration of the flow controller’. 
In claim(s) 16, the term ‘its second configuration’ should be amended to recite ‘the of the flow controller’. 
In claim(s) 17, the term ‘its second configuration’ should be amended to recite ‘the of the movable member’ and mutatis mutandis for claim(s) 18. 
In claim(s) 19, the phrase ‘couple fluidically couple’ should be amended to recite ‘
In claim(s) 20, the phrase ‘when the flow controller is in its second configuration and the second movable member is in its second configuration’ should be amended to recite ‘when the flow controller is in the second configuration of the flow controller and the second movable member is in the second configuration of the movable member’.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Each of claim(s) 1 and 12 recite first ‘a first volume of bodily fluid’, and then ‘bodily fluids’.  It is not clear, in the context of the claim(s), whether the recited fluids refer to the same or distinct volumes of fluids.  Examiner suggests amending the term ‘bodily fluids’ to recite ‘the first volume of bodily fluid 
	The terms ‘the first volume’ and ‘the second volume’ at the end of claim(s) 1 do not make clear whether such recitations refer to the previously recited volumes of bodily fluid or some other volume (i.e., volume of one or more reservoirs, volume of one or more other fluid sources).  Examiner suggests amending the terms to recite ‘the first volume of bodily fluid’ and ‘the second volume of bodily fluid’ and interprets the claim(s)  as such.  
The term ‘diverter mechanism’ in claim(s) 4 lacks antecedent basis such that it is not clear what element in claim(s) 1 or 4 the term refers to.  Examiner suggests amending the term ‘diverter’ to be instead ‘diversion’ and interprets the claim(s) as such. 
The term “substantially” in claims 3 and 13 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. While the specification does define ‘substantially’ for numerical ranges and relations between a predetermined volume and a collected volume, no such definition is present for defining ‘substantially free’ of contaminants.  Examiner suggests amending the term to instead recite ‘mostly’ and interprets the claim(s) as such. 
Claim(s) 2-11 and 13-20 is/are rejected due to its/their dependence on claim(s) 1 and 12. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 12-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Cinqualbre (US 3848581 A – of record in parent application).

For claim(s) 12, Cinqualbre teaches  An apparatus for obtaining a bodily-fluid sample from a patient, [entire disclosure – see at least Figs. 4 and 6 (Figs. 1-3 being the preferable embodiment but Figs. 6-8 could be equally applicable)], the apparatus comprising:
a pre-sample reservoir configured to receive a first volume of bodily-fluid withdrawn from the patient; [tube 5 nearest needle 3; consider also Fig. 6 where 5 nearest 17 is smaller than another of 5 downstream and thus perhaps most ideally suited as a pre-sample reservoir]
a diversion mechanism [1] including an inlet port [2], a first outlet port [first of 8], and a second outlet port [second/additional of 8], the inlet port configured to be coupled to a lumen-defining device for receiving bodily-fluids from the patient, [needle 3 is a lumen device or in turn can be inserted into other tubing, the tubing then being a lumen defining device], the first outlet port configured to fluidically couple the pre-sample reservoir to the diversion mechanism and the second outlet port configured to fluidically couple a sample reservoir to the diversion mechanism; [col. 3 ll. 30-60]
a flow controller [first of 11] at least partially disposed within the diversion mechanism [Fig. 4] and configured to be moved between a first configuration in which the flow controller defines at least a portion of a fluid flow path between the inlet port and the first outlet port, and a second configuration in which the flow controller defines at least a portion of a fluid flow path between the inlet port and the second outlet port; [col. 3 l. 35 – col. 4 l. 30]
and a movable member [second of / any subsequent one of 11] movably coupled to the diversion mechanism and configured to be moved through the second outlet port between a first configuration in which the sample reservoir is fluidically isolated from the fluid flow path between the inlet port and the second outlet port, and a second configuration in which the sample reservoir is in fluid communication with the fluid flow path between the inlet port and the second outlet port, the sample reservoir configured to receive a second volume of bodily-fluid withdrawn from the patient when the flow controller is in its second configuration and the movable member is in its second configuration. [col. 3 l. 35 – col. 4 l. 30]

For claim(s) 13, Cinqualbre teaches  The apparatus of claim 12, wherein the first volume of bodily-fluid includes dermally-residing contaminants and the second volume of bodily-fluid is substantially free from dermally-residing contaminants. [because the first (i.e., most ‘upstream’) of 5 can be used as an initial reservoir before successively filling the additional tubes 5 with sample, then the structure of Cinqualbre achieves the intended of result claim(s) 13 – as per col. 1 l. 65 – col. 2 l. 2 and col. 4 ll. 10-20] 

For claim(s) 15, Cinqualbre teaches  The apparatus of claim 12, wherein the flow controller is moved in a linear motion relative to the diversion mechanism. [valves 11 move up and down per col. 3 onto col. 4]

For claim(s) 16, Cinqualbre teaches  The apparatus of claim 12, wherein the flow controller is configured to fluidically isolate the pre-sample reservoir when the flow controller is in its second configuration. [col. 4 ll. 10-20]

For claim(s) 18, Cinqualbre teaches  The apparatus of claim 12, wherein the movable member is coupled to a bias member configured to at least temporarily maintain the movable member in its first configuration. [innermost portion of the channeling in 1 configured to frictionally restrain 11 as per col. 3 ll. 60-65 and col. 4 ll. 25-30 constitute(s), under BRI, a form of a ‘biasing member’ to maintain the movable member (11) in a given configuration (raised or lowered)] 

For claim(s) 19, Cinqualbre teaches  The apparatus of claim 12, wherein the diversion mechanism includes a third outlet port configured to couple fluidically couple a second sample reservoir to the diversion mechanism. [any additional / third of 8 leading into additional / third of 5 constitute(s), under BRI, a form of a ‘third outlet port’]

For claim(s) 20, Cinqualbre teaches  The apparatus of claim 19, wherein the movable member is a first movable member [multiple of 11 means there is at least a ‘first’ of 11], the apparatus further comprising:
a second movable member configured to be moved through the third outlet port between a first configuration in which the second sample reservoir is fluidically isolated from the a fluid flow path defined between the inlet port and the third outlet port, and a second configuration in which the second sample reservoir is in fluid communication with the fluid flow path defined between the inlet port and the third outlet port, the second sample reservoir configured to receive a third volume of bodily-fluid withdrawn from the patient when the flow controller is in its second configuration and the second movable member is in its second configuration. [multiple of 11 each independently capable of successively filling any one of multiple of 5 such that there is at least a ‘second’ of 11 to then fill a second or more of 5 through a third or more of 8 as per col. 3 l. 35 – col. 4 l. 30]

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cinqualbre.
For claim(s) 14, Cinqualbre fails to teach the flow controller (first of 11) to be rotated relative to the diversion mechanism (body 1) between first and second configurations — valves 11 instead moving linearly (as for claim(s) 15). 
However, Cinqualbre does teach that elements 11 are valves which are used to block or permit fluid sample flow in the tubing/lumen(s) of the body 1 as in cols. 3-4.  Further, Examiner takes official notice that valves which rotate between flow configurations (i.e., ‘on’ and ‘off’) are widely known, commonly available, routine, and predictable in the pertinent art at the time of the invention (see references of record incorporated herein via inclusion in this application’s parent application include numerous instances of rotatable valves — often called valves or stopcocks —  to block or permit flow) such that including a rotatable configuration for valves 11 of Cinqualbre would be well within the skill of the art. 
The apparatus of claim 12, wherein the flow controller is rotated relative to the diversion mechanism between its first configuration and its second configuration.

Claim 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cinqualbre in view of Golden (US 4676256 A – of record in parent application).
For claim(s) 17, Cinqualbre fails to teach the movable member including a piercing member to pierce the sample reservoir in the second configuration. 
Golden teaches an apparatus for obtaining a body-fluid sample from a patient [abstract] including a fluid diversion mechanism [10] having therein a series of piercing members [16] to pierce sample reservoirs [30]. 
It would have been obvious to one of ordinary skill at the time the invention was made to modify the movable members of Cinqualbre to incorporate the piercing members of Golden (i.e., to add a piercing function / tip to the valves 11 of Cinqualbre to pierce sample reservoirs in a second configuration) in order to aid in sample acquisition and help maintain sterility. As motivated by Golden col. 3 ll. 55-60 and col. 4 ll. 5-15. 

Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342. The examiner can normally be reached Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN S MELHUS/           Examiner, Art Unit 3791